         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LOUIS WILLINGHAM, SR.,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-045

                  UNITED STATES OF AMERICA and CROWDER
                  STEWART, LLP,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated November 26, 2019 adopting the Magistrate Judge's Report and

                    Recommendation as the Court's opinion, that Plaintiff's case is dismissed without prejudice. This

                    case stands closed.




            11/26/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                 y) Deputy Clerk
GAS Rev 10/1/03
